UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended: March 31, 2014 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Chase Packaging Corporation Full Name of Registrant Former Name if Applicable 636 River Road Address of Principal Executive Office (Street and Number) Fair Haven, NJ 07704 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Chase Packaging Corporation (the “Company”) is unable to file its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2014 (the “First Quarter 2014 Form 10-Q”)within the prescribed time period without unreasonable effort and expense. As previously reported, the Company is unable to file its Quarterly Reports on Form 10-Q for the quarterly periods ended March 31, 2013 (the “First Quarter 2013 Form 10-Q”), June 30, 2013 (the “Second Quarter 2013 Form 10-Q”) and September 30, 2013 (the “Third Quarter 2013 Form 10-Q”) and its Annual Report on Form 10-K for the year ended December 31, 2013 (the “2013 Form 10-K”) because the Company needs additional time to continue to review the Company’s financial statements and disclosures to be contained in these reports, as unanticipated delays arose in connection with the preparation of the Company’s financial statements and disclosures. Since the Company has not filed the First Quarter 2013 Form 10-Q, the Second Quarter 2013 Form 10-Q, the Third Quarter 2013 Form 10-Q nor the 2013 Form 10-K to date, it is unable to file the First Quarter 2014 Form 10-Q at this time. PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Ann C. W. Green 741-1500 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). Yeso No x Form 10-Q for the quarterly period ended March 31, 2013 Form 10-Q for the quarterly period ended June 30, 2013 Form 10-Q for the quarterly period ended September 30, 2013 Form 10-K for the fiscal year ended December 31, 2013 (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ? Yeso No x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 Forward-Looking Statements This Notification on Form 12b-25 contains forward-looking statements, including statements regarding the Company’s financial results for the quarter ended March 31, 2014. These statements are based on current expectations as of the date of this filing and involve a number of risks and uncertainties, which may cause actual results to differ from such estimates. The risks include, but are not limited to, unanticipated significant changes in results of operations from results of operations for the quarter ended March 31, 2014 as compared to the quarter ended March 31, 2013. Chase Packaging Corporation (Name of registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 14, 2014 By: /s/ Ann C.W. Green Name: Ann C.W. Green Title:
